                  Case 3:15-cv-00675-JBA Document 1281-3 Filed 09/12/19 Page 1 of 6


                                                                          Transaction Confirmation                       Page 1 of 2
                                                                          Confirm Date: September 9, 2019
                                                                          Brokerage Account Number
                                                                          *****7540 INDIVIDUAL
                                                                          SHALINI AGGARWAL AHMED
                                                    9544

SHALINI AGGARWAL AHMED
505 NORTH ST                                                              Online                              Fidelity.com
GREENWICH CT 06830-3422                                                   FAST(sm)-Automated Telephone        800-544-5555
                                                                          Premium Services                    800-544-4442
                                                                          8am - 11pm ET, Mon - Fri




  REFERENCE NO.     TYPE   REG.REP.    TRADE DATE      SETTLEMENT DATE       CUSIP NO.     ORDER NO.
            703L     1*     WK#        09-09-19            09-11-19               3105            B7TP
                                       DESCRIPTION and DISCLOSURES
You Sold                               PLAINS ALL AMERN PIPELINE L P UNIT                Principal Amount       10,620.00
                      500              LTD PARTN                                         Commission / Fees           4.95
           at       21.2400            WE HAVE ACTED AS AGENT.                           Activity Assessment Fee     0.22
Symbol:                                LOTS WITHOUT SPECIFIC SHARES                      Settlement Amount      10,614.83
PAA                                    INSTRUCTIONS WILL BE DEPLETED USING
                                       FIRST IN, FIRST OUT METHOD.
                                       PARTIAL EXECUTION




    9544                          ALL ORDERS ARE UNSOLICITED UNLESS SPECIFIED ABOVE
- - - - - - - - - - - - - - - - - - - - - - -                            - - - - - - - - - - - - - - - - - - - - - - - -


                                                                         If you are eligible to make a deposit, please use this form for
SHALINI AGGARWAL AHMED                                                   investments in your brokerage account *****7540 only.
505 NORTH ST
GREENWICH CT 06830-3422
                                                                          AMOUNT OF INVESTMENT           $

                                                                         If there are sufficient funds in your brokerage core account
                                                                         (or margin account), Fidelity will use those funds to cover
                                                                         the trade(s) on this confirm. If you wish to deposit
FIDELITY INVESTMENTS                                                     additional money, use this deposit slip and make checks
PO BOX 770001                                                            payable to: NATIONAL FINANCIAL SERVICES LLC.
CINCINNATI OH 45277-0003                                                 Deposits will be made to the account listed above. Please
                                                                         mail checks to the Fidelity address on this form. Refer to the
                                                                         last page for instructions on depositing certificates.
                                                                                                                              0.20.0



                                                                                                                  00   000



                                      FIDELITY BROKERAGE SERVICES LLC, MEMBER NYSE, SIPC
                 Case 3:15-cv-00675-JBA Document 1281-3 Filed 09/12/19 Page 2 of 6


                                                                       Transaction Confirmation              Page 2 of 2
                                                                       Confirm Date: September 9, 2019
                                                                       Brokerage Account Number
                                                                       *****7540 INDIVIDUAL
                                                                       SHALINI AGGARWAL AHMED



 REFERENCE NO.   TYPE   REG.REP.     TRADE DATE      SETTLEMENT DATE     CUSIP NO.    ORDER NO.
          703N    1*     WK#         09-09-19         09-11-19                3105           B7TP
                                     DESCRIPTION and DISCLOSURES
You Sold                             PLAINS ALL AMERN PIPELINE L P UNIT              Principal Amount      116,824.95
                  5,500              LTD PARTN                                       Activity Assessment Fee     2.42
        at       21.2409             WE HAVE ACTED AS AGENT.                         Settlement Amount     116,822.53
Symbol:                              LOTS WITHOUT SPECIFIC SHARES
PAA                                  INSTRUCTIONS WILL BE DEPLETED USING
                                     FIRST IN, FIRST OUT METHOD.
                                     PARTIAL EXECUTION




        9544                       ALL ORDERS ARE UNSOLICITED UNLESS SPECIFIED ABOVE




                                                         REMITTANCE COUPON
                                Case 3:15-cv-00675-JBA Document 1281-3 Filed 09/12/19 Page 3 of 6
In accordance with your instructions we are pleased to confirm the transaction or order                                                     In connection with (i) access to, purchase or redemption of, and/or maintenance of positions
for your account and risk subject to terms listed below.                                                                                    in mutual funds and other investment products ("funds") such as alternative investments or
                                                                                                                                            private placements or (ii) infrastructure needed to support such funds, some funds, or their
Please inform our office promptly if there is an error in this confirmation. Your failure                                                   investment affiliates, pay FBS and/or NFS commissions, sales loads and 12b-1 fees
to do so may result in the inability to amend a transaction. Please address all                                                             described in the Offering Materials as well as additional compensation for shareholder
communications to the firm and not to individuals and include your brokerage account                                                        services, start-up fees, infrastructure support and maintenance, and other programs.
number on all checks and communications.                                                                                                    Additional information about the source(s) and amount(s) of compensation as well as
It is understood and agreed that all transactions made for you are subject to the rules                                                     other remuneration received by FBS or NFS will be furnished to you upon written request.
and customs of the exchange or market (and its clearing house, if any) where executed                                                       Currency exchanges may be effected by Fidelity FOREX, Inc. on a principal basis.
by us or by our agents, of the Financial Industry Regulatory Authority, Inc., as the case                                                   Fidelity FOREX, Inc., an affiliate of NFS, may impose a commission or markup on the
may be and to the Securities Exchange Act. It is further understood and agreed that on                                                      prevailing interbank market price. Fidelity FOREX may in turn share a portion of any
margin business all securities or other things bought or held by us, are pledged as                                                         foreign exchange commission or markup with NFS and/or FBS. The currency exchange
collateral security for any and all claims and demands we then, or thereafter may have                                                      rate applicable to any foreign security trade is available upon request.
against the party giving such orders whether arising thereunder or not. It is further
understood and agreed that we have the right to close transactions without further                                                          For trades of positions set up for average cost, the cost basis per share is calculated as
notice, at public or private sale, without liability for subsequent difference in value,                                                    the average price of all shares in the position and shares are depleted on a
when such a sale or purchase is deemed necessary by us for our protection, with the                                                         first-in-first-out basis.
right upon our part of becoming the purchaser thereof free from all trust; that securities
held by us in margin accounts (and in cash accounts until paid for in full) are or may be                                                   When there are multiple lots for the particular date indicated via versus purchase, the
hypothecated for the sum, due thereon, or for a greater sum, under circumstances                                                            system depletes the lots starting with the highest quantity lot and moves through the lots
which will permit the commingling thereof with securities carried for the account of                                                        in descending order of quantity until the order is filled. If an order cannot be matched
other customers; and that we have the right to loan such securities held by us.                                                             versus purchase, or if the order quantity exceeds the matched lots, lots are depleted
                                                                                                                                            using the account-level default disposal method. If more than one lot has the same date
When-Issued, When-Distributed or TBA Transactions: The information contained herein                                                         and quantity, selection among such lots is random.
is an estimate based upon information available at the time of your order. The final
figures will be forwarded to you when obtainable upon issue, delivery or pool allocation.                                                   The local broker in a foreign securities transaction may be Fidelity Clearing Canada ULC,
Such transactions shall be settled at such time, place and in such manner and by                                                            an affiliate of NFS and FBS.
delivery of such securities and/or other property as determined by the exchange or                                                          Other remuneration may have been received and information will be furnished on request.
association to whose requirements the transaction is subject, or shall be canceled if
such exchange or association shall so determine. National Financial Services LLC,                                                           At the time you purchase shares of a no-load fund, those shares will be assigned either a
("NFS"), may demand deposits to secure this transaction and reserves the right to close                                                     transaction fee (TF) or no transaction fee (NTF) status. When you subsequently sell those
this transaction upon the failure of the customer to tender such deposit.                                                                   shares, any applicable fees will be assessed based on the status assigned to the shares
                                                                                                                                            at the time of purchase.
Open Orders. An open order will remain in effect until executed or canceled. Customers
may attempt to cancel open orders at any time prior to execution. NFS will cancel open                                                      Certificates of deposit and certain securities, including bonds, preferred stocks, and
orders after 180 calendar days (or in accordance with standards set by your Employer)                                                       common stocks, may be subject to call or redemption (prior to maturity, if applicable).
and we reserve the right, but are not obligated to, cancel open orders when the limit                                                       Call features may exist in addition to those which may appear on the front of the
price becomes unrealistic in relation to the market price. Limits on open orders to BUY                                                     confirmation. Early call or redemption could affect Yield. Complete information will be
and STOP ORDERS TO SELL, subject to the rules of the exchange or association                                                                provided upon written request.
where the securities are traded, may be automatically adjusted on the date the security                                                     This statement is computed for payment by bank draft on settlement date. If payment is
trades "ex-dividend", "ex-rights", "ex-distribution", or "ex-interest". Unexecuted portions                                                 made at a later date, additional interest to date of payment will be charged.
of an open order which are executed on subsequent days are treated as separate
orders for commission purposes, in accordance with industry practices.                                                                      Name of the other party, time of execution and remuneration furnished on request.
                                                                                                                                            Fidelity Brokerage Services LLC, Member NYSE/SIPC. Account carried with National
Orders marked "solicited" are not the result of "investment advice" from Fidelity, as                                                       Financial Services LLC.
that term is defined under ERISA and underlying U.S. Department of Labor
Regulations, except to the extent that Fidelity utilizes an unaffiliated third party in
obtaining such advice.                                                                                                                      * T - TYPE OF ACCOUNT
                                                                                                                                            0 - Deliver / Receive vs. Payment                                                         6 - Special Account
Payment for Order Flow Disclosure [Exchange Act Rule 10b-10(a)(2)(i)(C)]. Fidelity                                                          1 - Cash Account                                                                          8 - When Issued / TBA
Brokerage Services LLC ("FBS") and/or NFS receives remuneration, compensation, or                                                           2 - Margin Account                                                                        9 - Income Account
consideration for directing orders in equity securities to particular broker/dealers or                                                     3 - Short Account
market centers for execution. The source and nature of any compensation received in
connection with your particular transaction will be disclosed upon written request to                                                       If an odd-lot differential is indicated on the face of this confirmation, an amount of 12½
FBS. Please review FBS's annual disclosure on payment for order flow policies and                                                           cents per share was added to the price of purchase or deducted from the price of sale.
order routing policies.                                                                                                                     D1. Additional call features exist that may affect yield; complete
The private placement memorandum, term sheet, prospectus or other disclosure                                                                    information will be provided upon request.
documents ("Offering Materials") you previously received include important                                                                  D2. No periodic interest payments - callable below maturity value without notice by mail
information concerning your alternative investment transaction (e.g., hedge funds,                                                              to holder unless registered.
private equity funds, REITS). Please refer to these materials for an explanation of                                                         D3. For bonds callable and issued in bearer form, it may be difficult for you to determine
the subscription (i.e., purchase) and redemption process as well as information                                                                 whether the securities have been called.
regarding compensation that FBS or NFS may receive from you and/or the alternative                                                          D4. Asset-backed Securities. An asset-backed security represents an interest in or is
investment in connection with your transaction. The settlement date for these                                                                   secured by a pool of financial assets that may be subject to continuous prepayment.
transactions is often extended a number of days beyond the subscription (i.e., trade)                                                           The actual yield may vary based on prepayment rates of the underlying receivable
or redemption date. As part of the subscription process, your subscription funds                                                                or other financial assets. Information concerning factors that affect yield will be
could be held in escrow until such time as your subscription is accepted by the                                                                 furnished upon written request.
alternative investment. Gross proceeds are reflected on the statement and may                                                                    Ratings information, when provided, has been obtained from select ratings services which
not be realized at the time of the redemption if the fund is subject to a holdback.                                                              NFS believes to be reliable, however, NFS cannot guarantee its timeliness, accuracy or
See the Offering Materials for more details. Any such assets retained by the fund are                                                            completeness. Ratings are opinions and not recommendations or investment advice.
held as a general obligation of the fund and are not protected by SIPC.                                                                          Ratings or the absence of ratings should not alone be relied upon when assessing the credit
                                                                                                                                                 quality of a security or making an investment decision. Ratings are subject to change or
                                                                                                                                                 withdrawal by the ratings services at any time. Ratings information may not be provided
                                                                                                                                                 for all debt securities. When indicated, NR denotes that the security is not rated by the
                                                                                                                                                 listed rating organization. The security may be rated by other rating services. Please
         0.25.0                                                                                                                                  contact your broker dealer if you need more information about a security.
- - - - - - - - - - - - - - - - - - - - - -- -- -- -- -- -- -- -- -- -- - - - - - - - - - - - - - - - - - -- -- -- -- - - - - - - - - - - - - - - - - - - - - - - - - -- -- -- - - - - - - - - - - - - - - - - - - - - - -- -- -- -- -- -- -- - - - - - - - - - - - - - - - - - - - - - - -

                                                       INSTRUCTIONS FOR DEPOSITING CERTIFICATES
 Endorsement Instructions
 1) The signature on the back of the certificate must correspond exactly to the name as written upon the face of the certificate.
 2) Write "National Financial Services LLC" on the line between "appoint" and "attorney."
 3) Write your brokerage account number on the top right corner of the front of the certificate.
 4) Failure to properly prepare the Certificate may result in delays completing your transaction.

 MAIL CERTIFICATES TO THIS ADDRESS:
 NATIONAL FINANCIAL SERVICES LLC
 ATTN: Banking Services
 Mail Zone KC1N
 100 Crosby Parkway
 Covington, KY 41015


      9544
                  Case 3:15-cv-00675-JBA Document 1281-3 Filed 09/12/19 Page 4 of 6


                                                                          Transaction Confirmation                       Page 1 of 2
                                                                          Confirm Date: September 9, 2019
                                                                          Brokerage Account Number
                                                                          *****8965 TRUST - UNDER AGREEMENT
                                                                          SHALINI AGGARWAL AHMED
                                                    0361

SHALINI AGGARWAL AHMED TTEE
SHALINI AHMED 2014 GRNTR                                                  Online                              Fidelity.com
RETAINED ANNUITY TR, U/A 8/29/14                                          FAST(sm)-Automated Telephone        800-544-5555
505 NORTH ST                                                              Premium Services                    800-544-4442
GREENWICH CT 06830-3422                                                   8am - 11pm ET, Mon - Fri




  REFERENCE NO.     TYPE   REG.REP.    TRADE DATE      SETTLEMENT DATE       CUSIP NO.     ORDER NO.
            W9GZ     1*     WK#        09-09-19            09-11-19               3105            CS4C
                                       DESCRIPTION and DISCLOSURES
You Sold                               PLAINS ALL AMERN PIPELINE L P UNIT                Principal Amount        6,374.55
                      300              LTD PARTN                                         Commission / Fees           4.95
           at       21.2485            WE HAVE ACTED AS AGENT.                           Activity Assessment Fee     0.14
Symbol:                                LOTS WITHOUT SPECIFIC SHARES                      Settlement Amount       6,369.46
PAA                                    INSTRUCTIONS WILL BE DEPLETED USING
                                       FIRST IN, FIRST OUT METHOD.
                                       PARTIAL EXECUTION




    0361                          ALL ORDERS ARE UNSOLICITED UNLESS SPECIFIED ABOVE
- - - - - - - - - - - - - - - - - - - - - - -                            - - - - - - - - - - - - - - - - - - - - - - - -


                                                                         If you are eligible to make a deposit, please use this form for
SHALINI AGGARWAL AHMED TTEE                                              investments in your brokerage account *****8965 only.
SHALINI AHMED 2014 GRNTR
RETAINED ANNUITY TR, U/A 8/29/14
505 NORTH ST                                                              AMOUNT OF INVESTMENT           $
GREENWICH CT 06830-3422
                                                                         If there are sufficient funds in your brokerage core account
                                                                         (or margin account), Fidelity will use those funds to cover
                                                                         the trade(s) on this confirm. If you wish to deposit
FIDELITY INVESTMENTS                                                     additional money, use this deposit slip and make checks
PO BOX 770001                                                            payable to: NATIONAL FINANCIAL SERVICES LLC.
CINCINNATI OH 45277-0003                                                 Deposits will be made to the account listed above. Please
                                                                         mail checks to the Fidelity address on this form. Refer to the
                                                                         last page for instructions on depositing certificates.
                                                                                                                              0.20.0



                                                                                                                  00   000



                                      FIDELITY BROKERAGE SERVICES LLC, MEMBER NYSE, SIPC
                  Case 3:15-cv-00675-JBA Document 1281-3 Filed 09/12/19 Page 5 of 6


                                                                        Transaction Confirmation              Page 2 of 2
                                                                        Confirm Date: September 9, 2019
                                                                        Brokerage Account Number
                                                                        *****8965 TRUST - UNDER AGREEMENT
                                                                        SHALINI AGGARWAL AHMED



 REFERENCE NO.    TYPE   REG.REP.     TRADE DATE      SETTLEMENT DATE     CUSIP NO.    ORDER NO.
          W9HF     1*     WK#         09-09-19         09-11-19                3105           CS4C
                                      DESCRIPTION and DISCLOSURES
You Sold                              PLAINS ALL AMERN PIPELINE L P UNIT              Principal Amount       82,888.01
                   3,903              LTD PARTN                                       Activity Assessment Fee     1.72
        at        21.2370             WE HAVE ACTED AS AGENT.                         Settlement Amount      82,886.29
Symbol:                               LOTS WITHOUT SPECIFIC SHARES
PAA                                   INSTRUCTIONS WILL BE DEPLETED USING
                                      FIRST IN, FIRST OUT METHOD.
                                      PARTIAL EXECUTION




 REFERENCE NO.    TYPE   REG.REP.     TRADE DATE      SETTLEMENT DATE     CUSIP NO.    ORDER NO.
           W9HG    1*     WK#         09-09-19         09-11-19                3105           CS4C
                                      DESCRIPTION and DISCLOSURES
You Sold                              PLAINS ALL AMERN PIPELINE L P UNIT              Principal Amount       38,180.86
                   1,797              LTD PARTN                                       Activity Assessment Fee     0.80
          at      21.2470             WE HAVE ACTED AS AGENT.                         Settlement Amount      38,180.06
Symbol:                               LOTS WITHOUT SPECIFIC SHARES
PAA                                   INSTRUCTIONS WILL BE DEPLETED USING
                                      FIRST IN, FIRST OUT METHOD.
                                      PARTIAL EXECUTION




        0361                        ALL ORDERS ARE UNSOLICITED UNLESS SPECIFIED ABOVE




                                                          REMITTANCE COUPON
                                Case 3:15-cv-00675-JBA Document 1281-3 Filed 09/12/19 Page 6 of 6
In accordance with your instructions we are pleased to confirm the transaction or order                                                     In connection with (i) access to, purchase or redemption of, and/or maintenance of positions
for your account and risk subject to terms listed below.                                                                                    in mutual funds and other investment products ("funds") such as alternative investments or
                                                                                                                                            private placements or (ii) infrastructure needed to support such funds, some funds, or their
Please inform our office promptly if there is an error in this confirmation. Your failure                                                   investment affiliates, pay FBS and/or NFS commissions, sales loads and 12b-1 fees
to do so may result in the inability to amend a transaction. Please address all                                                             described in the Offering Materials as well as additional compensation for shareholder
communications to the firm and not to individuals and include your brokerage account                                                        services, start-up fees, infrastructure support and maintenance, and other programs.
number on all checks and communications.                                                                                                    Additional information about the source(s) and amount(s) of compensation as well as
It is understood and agreed that all transactions made for you are subject to the rules                                                     other remuneration received by FBS or NFS will be furnished to you upon written request.
and customs of the exchange or market (and its clearing house, if any) where executed                                                       Currency exchanges may be effected by Fidelity FOREX, Inc. on a principal basis.
by us or by our agents, of the Financial Industry Regulatory Authority, Inc., as the case                                                   Fidelity FOREX, Inc., an affiliate of NFS, may impose a commission or markup on the
may be and to the Securities Exchange Act. It is further understood and agreed that on                                                      prevailing interbank market price. Fidelity FOREX may in turn share a portion of any
margin business all securities or other things bought or held by us, are pledged as                                                         foreign exchange commission or markup with NFS and/or FBS. The currency exchange
collateral security for any and all claims and demands we then, or thereafter may have                                                      rate applicable to any foreign security trade is available upon request.
against the party giving such orders whether arising thereunder or not. It is further
understood and agreed that we have the right to close transactions without further                                                          For trades of positions set up for average cost, the cost basis per share is calculated as
notice, at public or private sale, without liability for subsequent difference in value,                                                    the average price of all shares in the position and shares are depleted on a
when such a sale or purchase is deemed necessary by us for our protection, with the                                                         first-in-first-out basis.
right upon our part of becoming the purchaser thereof free from all trust; that securities
held by us in margin accounts (and in cash accounts until paid for in full) are or may be                                                   When there are multiple lots for the particular date indicated via versus purchase, the
hypothecated for the sum, due thereon, or for a greater sum, under circumstances                                                            system depletes the lots starting with the highest quantity lot and moves through the lots
which will permit the commingling thereof with securities carried for the account of                                                        in descending order of quantity until the order is filled. If an order cannot be matched
other customers; and that we have the right to loan such securities held by us.                                                             versus purchase, or if the order quantity exceeds the matched lots, lots are depleted
                                                                                                                                            using the account-level default disposal method. If more than one lot has the same date
When-Issued, When-Distributed or TBA Transactions: The information contained herein                                                         and quantity, selection among such lots is random.
is an estimate based upon information available at the time of your order. The final
figures will be forwarded to you when obtainable upon issue, delivery or pool allocation.                                                   The local broker in a foreign securities transaction may be Fidelity Clearing Canada ULC,
Such transactions shall be settled at such time, place and in such manner and by                                                            an affiliate of NFS and FBS.
delivery of such securities and/or other property as determined by the exchange or                                                          Other remuneration may have been received and information will be furnished on request.
association to whose requirements the transaction is subject, or shall be canceled if
such exchange or association shall so determine. National Financial Services LLC,                                                           At the time you purchase shares of a no-load fund, those shares will be assigned either a
("NFS"), may demand deposits to secure this transaction and reserves the right to close                                                     transaction fee (TF) or no transaction fee (NTF) status. When you subsequently sell those
this transaction upon the failure of the customer to tender such deposit.                                                                   shares, any applicable fees will be assessed based on the status assigned to the shares
                                                                                                                                            at the time of purchase.
Open Orders. An open order will remain in effect until executed or canceled. Customers
may attempt to cancel open orders at any time prior to execution. NFS will cancel open                                                      Certificates of deposit and certain securities, including bonds, preferred stocks, and
orders after 180 calendar days (or in accordance with standards set by your Employer)                                                       common stocks, may be subject to call or redemption (prior to maturity, if applicable).
and we reserve the right, but are not obligated to, cancel open orders when the limit                                                       Call features may exist in addition to those which may appear on the front of the
price becomes unrealistic in relation to the market price. Limits on open orders to BUY                                                     confirmation. Early call or redemption could affect Yield. Complete information will be
and STOP ORDERS TO SELL, subject to the rules of the exchange or association                                                                provided upon written request.
where the securities are traded, may be automatically adjusted on the date the security                                                     This statement is computed for payment by bank draft on settlement date. If payment is
trades "ex-dividend", "ex-rights", "ex-distribution", or "ex-interest". Unexecuted portions                                                 made at a later date, additional interest to date of payment will be charged.
of an open order which are executed on subsequent days are treated as separate
orders for commission purposes, in accordance with industry practices.                                                                      Name of the other party, time of execution and remuneration furnished on request.
                                                                                                                                            Fidelity Brokerage Services LLC, Member NYSE/SIPC. Account carried with National
Orders marked "solicited" are not the result of "investment advice" from Fidelity, as                                                       Financial Services LLC.
that term is defined under ERISA and underlying U.S. Department of Labor
Regulations, except to the extent that Fidelity utilizes an unaffiliated third party in
obtaining such advice.                                                                                                                      * T - TYPE OF ACCOUNT
                                                                                                                                            0 - Deliver / Receive vs. Payment                                                         6 - Special Account
Payment for Order Flow Disclosure [Exchange Act Rule 10b-10(a)(2)(i)(C)]. Fidelity                                                          1 - Cash Account                                                                          8 - When Issued / TBA
Brokerage Services LLC ("FBS") and/or NFS receives remuneration, compensation, or                                                           2 - Margin Account                                                                        9 - Income Account
consideration for directing orders in equity securities to particular broker/dealers or                                                     3 - Short Account
market centers for execution. The source and nature of any compensation received in
connection with your particular transaction will be disclosed upon written request to                                                       If an odd-lot differential is indicated on the face of this confirmation, an amount of 12½
FBS. Please review FBS's annual disclosure on payment for order flow policies and                                                           cents per share was added to the price of purchase or deducted from the price of sale.
order routing policies.                                                                                                                     D1. Additional call features exist that may affect yield; complete
The private placement memorandum, term sheet, prospectus or other disclosure                                                                    information will be provided upon request.
documents ("Offering Materials") you previously received include important                                                                  D2. No periodic interest payments - callable below maturity value without notice by mail
information concerning your alternative investment transaction (e.g., hedge funds,                                                              to holder unless registered.
private equity funds, REITS). Please refer to these materials for an explanation of                                                         D3. For bonds callable and issued in bearer form, it may be difficult for you to determine
the subscription (i.e., purchase) and redemption process as well as information                                                                 whether the securities have been called.
regarding compensation that FBS or NFS may receive from you and/or the alternative                                                          D4. Asset-backed Securities. An asset-backed security represents an interest in or is
investment in connection with your transaction. The settlement date for these                                                                   secured by a pool of financial assets that may be subject to continuous prepayment.
transactions is often extended a number of days beyond the subscription (i.e., trade)                                                           The actual yield may vary based on prepayment rates of the underlying receivable
or redemption date. As part of the subscription process, your subscription funds                                                                or other financial assets. Information concerning factors that affect yield will be
could be held in escrow until such time as your subscription is accepted by the                                                                 furnished upon written request.
alternative investment. Gross proceeds are reflected on the statement and may                                                                    Ratings information, when provided, has been obtained from select ratings services which
not be realized at the time of the redemption if the fund is subject to a holdback.                                                              NFS believes to be reliable, however, NFS cannot guarantee its timeliness, accuracy or
See the Offering Materials for more details. Any such assets retained by the fund are                                                            completeness. Ratings are opinions and not recommendations or investment advice.
held as a general obligation of the fund and are not protected by SIPC.                                                                          Ratings or the absence of ratings should not alone be relied upon when assessing the credit
                                                                                                                                                 quality of a security or making an investment decision. Ratings are subject to change or
                                                                                                                                                 withdrawal by the ratings services at any time. Ratings information may not be provided
                                                                                                                                                 for all debt securities. When indicated, NR denotes that the security is not rated by the
                                                                                                                                                 listed rating organization. The security may be rated by other rating services. Please
         0.25.0                                                                                                                                  contact your broker dealer if you need more information about a security.
- - - - - - - - - - - - - - - - - - - - - -- -- -- -- -- -- -- -- -- -- - - - - - - - - - - - - - - - - - -- -- -- -- - - - - - - - - - - - - - - - - - - - - - - - - -- -- -- - - - - - - - - - - - - - - - - - - - - - -- -- -- -- -- -- -- - - - - - - - - - - - - - - - - - - - - - - -

                                                       INSTRUCTIONS FOR DEPOSITING CERTIFICATES
 Endorsement Instructions
 1) The signature on the back of the certificate must correspond exactly to the name as written upon the face of the certificate.
 2) Write "National Financial Services LLC" on the line between "appoint" and "attorney."
 3) Write your brokerage account number on the top right corner of the front of the certificate.
 4) Failure to properly prepare the Certificate may result in delays completing your transaction.

 MAIL CERTIFICATES TO THIS ADDRESS:
 NATIONAL FINANCIAL SERVICES LLC
 ATTN: Banking Services
 Mail Zone KC1N
 100 Crosby Parkway
 Covington, KY 41015


      0361
